DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 3, 11 and 12 objected to because of the following informalities:     
Claim 1 recites the limitation “a standing wave of a voltage applied to the coil is maximized is maximized” in line 17. 
Claim 2 recites the limitation “the amplitude of the standing wave of the voltage applied to the coil is minimized is minimized” in lines 4-5.
Claim 3 recited the limitation “a standing wave of a current supplied to the coil is maximized is minimized” in lines 4-5. 
Claim 11 recites the limitation “a standing wave of a current supplied to the is maximized is maximized” in line 17. 
Claim 12 recites the limitation “a standing wave of a current supplied to the coil is maximized is maximized” in lines 18-19. 
However, the limitation “is maximized is maximized” as recited in claim 1, “is minimized is minimized,” as recited in claim 2, “is maximized is minimized,” as recited in claim 3, “is maximized is maximized,” as recited in claim 11 and “maximized is maximized” is confusing. Appropriate correction is required.
Remarks
With respect to claim limitation related to the amplitude of the standing wave whether maximum or minimum is related arrangement of the coil that combination of long and short arrangement of the coil.  Therefore, as disclosed in YOSHIFUMI et al. (JP 2016018727 A), long and short arrangement of the coil provides the amplitude of a standing wave of a voltage applied to the coil either maximized or minimized.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TERASAKI et al. (US 2014/0106573) in view of NISHIO et al. (JP 2016018727 A). 

    PNG
    media_image1.png
    516
    458
    media_image1.png
    Greyscale

Re Claim 1, TERASAKI et al. disclose substrate processing apparatus, comprising: a plasma vessel (203) in which a process gas is plasma-excited: a substrate process chamber (201) which is in fluid communication with the plasma vessel: a gas supply system (250a 250b 250c) configured to supply the process gas into the plasma vessel (see Fig. 1): and a coil (212, i.e., resonance coil) installed to wind around an outer periphery of the plasma vessel and configured to be supplied with high-frequency power (see Paragraph [0043]) (see Figs. 1 and 2 and related text in Page 2, Paragraph [0021] – Page 8, Paragraph [0114]). 
However, TERASAKI et al. disclose wherein the coil is installed such that: a distance from an inner periphery of the coil to an inner periphery of the plasma vessel at a predetermined position on the coil between one end and the other end of the coil is different from a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at another position on the coil; and a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at a position on the coil at which an amplitude of a standing wave of a voltage applied to the coil is maximized.  
NISHIO et al. disclose wherein the coil is installed such that: a distance from an inner periphery of the coil (8) to an inner periphery of the plasma vessel, i.e., the inside wall of the plasma vessel, at a predetermined position on the coil (8)  between one end and the other end of the coil is different from a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at another position on the coil, i.e., d2 > d1; and a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at a position on the coil at which an amplitude of a standing wave of a voltage applied to the coil is maximized (NISHIO et al. Fig. 3 and related text in English translation Page 3). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide TERASAKI et al.  reference with  the coil is installed such that: a distance from an inner periphery of the coil to an inner periphery of the plasma vessel at a predetermined position on the coil between one end and the other end of the coil is different from a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at another position on the coil; and a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at a position on the coil at which an amplitude of a standing wave of a voltage applied to the coil is maximized as taught by NISHIO et al.  in order intentionally disturb directionality of ions by generating an electron bias. 
 Re Claim 2, as applied to claim 1 above, TERASAKI et al. and NISHIO et al. in combination disclose all the claimed limitation including wherein the coil is installed such that a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at least one of positions on the coil at which the amplitude of the standing wave of the voltage applied to the coil is minimized (see TERASAKI et al. and NISHIO et al. Fig. 3 and related text in English translation Page 3)
Re Claim 3, as applied to claim 1 above, TERASAKI et al. and NISHIO et al. in combination disclose all the claimed limitation including wherein the coil is installed such that a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at least one of positions on the coil at which an amplitude of a standing wave of a current supplied to the coil is maximized is minimized (see TERASAKI et al. and NISHIO et al. Fig. 3 and related text in English translation Page 3).
Re Claim 4, as applied to claim 3 above, TERASAKI et al. and NISHIO et al. in combination disclose all the claimed limitation including wherein at least one of the positions on the coil at which the amplitude of the standing wave of the current supplied to the coil is maximized is a midpoint of the coil, and wherein the coil is installed such that a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at the midpoint of the coil is minimized (see TERASAKI et al. and NISHIO et al. Fig. 3 and related text in English translation Page 3).
Re Claim 5, as applied to claim 4 above, TERASAKI et al. and NISHIO et al. in combination disclose all the claimed limitation including wherein the positions on the coil at which the amplitude of the standing wave of the current supplied to the coil is maximized include the one end and the other end of the coil, and wherein the coil is installed such that distances from the inner periphery of the coil to the inner periphery of the plasma vessel at a first end section of the coil that is wound once around the outer periphery of the plasma vessel from the one end of the coil, a second end section of the coil that is wound once around the outer periphery of the plasma vessel from the other end of the coil, and a center section of the coil that is wound once around the outer periphery of the plasma vessel at the midpoint of the coil as a center of the center section are minimized (see TERASAKI et al. and NISHIO et al. Fig. 3 and related text in English translation Page 3). 
Re Claim 6, as applied to claim 4 above, TERASAKI et al. and NISHIO et al. in combination disclose all the claimed limitation including wherein the coil is installed such that a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at a section of the coil that is wound multiple times around the outer periphery of the plasma vessel at the midpoint of the coil as a center of the section is minimized (see TERASAKI et al. and NISHIO et al. Fig. 3 and related text in English translation Page 3).
Re Claim 7, as applied to claim 4 above, TERASAKI et al. and NISHIO et al. in combination disclose all the claimed limitation including wherein the coil is installed such that a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at a section of the coil that is wound once around the outer periphery of the plasma vessel at the midpoint of the coil as a center of the section is minimized (see TERASAKI et al. and NISHIO et al. Fig. 3 and related text in English translation Page 3).

Re Claim 8, as applied to claim 1 above, TERASAKI et al. and NISHIO et al. in combination disclose all the claimed limitation including wherein the coil is installed such that a distance at a position on the coil from the inner periphery of the coil to the inner periphery of the plasma vessel becomes smaller as the position on the coil becomes farther from the position on the coil at which the amplitude of the standing wave of the voltage applied to the coil is maximized (see TERASAKI et al. and NISHIO et al. Fig. 3 and related text in English translation Page 3). 
Re Claim 9, as applied to claim 1 above, TERASAKI et al. and NISHIO et al. in combination disclose all the claimed limitation including a high-frequency power source configured to supply the high-frequency power to the coil a sensor configured to detect a value of reflected power from the coil, and  41 6176929-1HITACHI13-0002601USQ1 a controller configured to control the high-frequency power source such that the reflected power is minimized, based on the value of the reflected power detected by the sensor (see TERASAKI et al. and YOSHIFUMI et al. Fig. 3 and related text in English translation Page 3). 
Re Claim 10, as applied to claim 1 above, TERASAKI et al. and NISHIO et al. in combination disclose all the claimed limitation including wherein the coil has an electrical length which is one time a wavelength of the high-frequency power (see TERASAKI et al. and NISHIO et al. Fig. 3 and related text in English translation Page 3).
 Re Claim 11, TERASAKI et al. disclose a method of manufacturing a semiconductor device, comprising: loading a substrate (200) into a substrate process chamber (201) which is in fluid communication with a plasma vessel (203); supplying a process gas (250a..250c)  into the plasma vessel (203), plasma-exciting the process gas supplied into the plasma vessel by supplying high-frequency power (see Paragraph [0043]) to a coil (214) installed to wind around an outer periphery of the plasma vessel (203); and processing the substrate (200) with excited plasma (see Paragraph [0023]).   Also see Figs. 1 and 2 and related text in Page 2, Paragraph [0021] – Page 8, Paragraph [0114]

 However, TERASAKI et al. disclose wherein the coil is installed such that: a distance from an inner periphery of the coil to an inner periphery of the plasma vessel at a predetermined position on the coil between one end and the other end of the coil is different from a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at another position on the coil; and a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at a position on the coil at which an amplitude of a standing wave of a voltage applied to the coil is maximized.  
NISHIO et al. disclose wherein the coil is installed such that: a distance from an inner periphery of the coil (8) to an inner periphery of the plasma vessel, i.e., the inside wall of the plasma vessel, at a predetermined position on the coil (8)  between one end and the other end of the coil is different from a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at another position on the coil, i.e., d2 > d1; and a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at a position on the coil at which an amplitude of a standing wave of a voltage applied to the coil is maximized (NISHIO et al. Fig. 3 and related text in English translation Page 3). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide TERASAKI et al.  reference with  the coil is installed such that: a distance from an inner periphery of the coil to an inner periphery of the plasma vessel at a predetermined position on the coil between one end and the other end of the coil is different from a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at another position on the coil; and a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at a position on the coil at which an amplitude of a standing wave of a voltage applied to the coil is maximized as taught by NISHIO et al.  in order intentionally disturb directionality of ions by generating an electron bias. 
Re Claim 12, TERASAKI et al. disclose substrate processing apparatus, comprising: a plasma vessel (203) in which a process gas is plasma-excited: a substrate process chamber (201) which is in fluid communication with the plasma vessel: a gas supply system (250a 250b 250c) configured to supply the process gas into the plasma vessel (see Fig. 1): and a coil (212, i.e., resonance coil) installed to wind around an outer periphery of the plasma vessel and configured to be supplied with high-frequency power (see Paragraph [0043]) (see Figs. 1 and 2 and related text in Page 2, Paragraph [0021] – Page 8, Paragraph [0114]). 
However, TERASAKI et al. disclose wherein the coil is installed such that: a distance from an inner periphery of the coil to an inner periphery of the plasma vessel at a predetermined position on the coil between one end and the other end of the coil is different from a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at another position on the coil; and a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at a position on the coil at which an amplitude of a standing wave of a voltage applied to the coil is maximized.  
NISHIO et al. disclose wherein the coil is installed such that: a distance from an inner periphery of the coil (8) to an inner periphery of the plasma vessel, i.e., the inside wall of the plasma vessel, at a predetermined position on the coil (8)  between one end and the other end of the coil is different from a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at another position on the coil, i.e., d2 > d1; and a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at a position on the coil at which an amplitude of a standing wave of a voltage applied to the coil is maximized (NISHIO et al. Fig. 3 and related text in English translation Page 3). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide TERASAKI et al.  reference with  the coil is installed such that: a distance from an inner periphery of the coil to an inner periphery of the plasma vessel at a predetermined position on the coil between one end and the other end of the coil is different from a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at another position on the coil; and a distance from the inner periphery of the coil to the inner periphery of the plasma vessel at a position on the coil at which an amplitude of a standing wave of a voltage applied to the coil is maximized as taught by NISHIO et al.  in order intentionally disturb directionality of ions by generating an electron bias. 
	Furthermore, the software (i.e., the computer readable media) as well as computer is within the scope of combination of TERASAKI et al.  and NISHIO et al.  and integral and inherent part of the apparatus of prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Savas (US 6,253,704) and HIYAMA et al. (US 2009/0176381) also disclose similar inventive subject matter.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
May 20, 2022